     Case 2:19-cv-00019-JAT-JFM Document 103 Filed 04/15/21 Page 1 of 7




 1   WO                                                                                       MW

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Michael Dewayne Outley, Jr.,                     No. CV-19-00019-PHX-JAT (JFM)
10                         Plaintiff,
11    vs.                                              ORDER

12    Charles L. Ryan, et al.,
13                         Defendants.
14
15          Plaintiff Michael Dewayne Outley, Jr., who is confined in the CoreCivic Red Rock
16   Correctional Center (“RRCC”) in Eloy, Arizona, has filed a Motion for Preliminary
17   Injunction (Doc. 69) and Motion for Protective Order (Doc. 71). As follows, Plaintiff’s
18   Motions will be denied.
19   I.     Background
20          Plaintiff brought this civil rights action pursuant to 42 U.S.C. § 1983 on January 2,
21   2019. On January 31, 2019, he filed a First Amended Complaint (Doc. 12) in which he
22   asserts, in part, claims of excessive force, inadequate medical care, and invasion of privacy
23   against Defendants City of Tempe, Tempe Police Department Chief Sylvia Moir, Tempe
24   Police Department Public Liaison Jane/John Doe, and Tempe Police Officers Joseph
25   Kracjer, Joseph Rowan, Tyler Robinson, and Daniel Gaughan.1
26          In a September 24, 2019 Order (Doc. 23), the Court stayed this case pending
27   resolution of Plaintiff’s criminal proceedings in Maricopa County Superior Court, Case
28          1
            Plaintiff later filed a Motion to Amend (Doc. 50) and lodged a Second Amended
     Complaint (Doc. 51), which are currently under advisement.

                                                 -1-
     Case 2:19-cv-00019-JAT-JFM Document 103 Filed 04/15/21 Page 2 of 7




 1   No. #CR2019-001937. Following Plaintiff’s conviction and sentencing in that case, in
 2   September 2020, the Court lifted the stay in this action and called for an answer to the First
 3   Amended Complaint. (Doc. 30.) Plaintiff’s instant motions for a preliminary injunction
 4   and a protective order followed.
 5   II.    Motions
 6          Plaintiff alleges that following his transfer from the Maricopa County Jail to RRCC,
 7   he had over 200 photos, as well as video and audio materials that were stored as inmate
 8   property.      On October 27, 2020, Plaintiff submitted an Inmate Informal Complaint
 9   Resolution requesting access to “all [his] discovery photo, video, [and] aud[]io,” and to
10   have a portable DVD player to review the materials. (Doc. 71 at 10.) A November 4, 2020
11   response stated that the items would be stored in property and Plaintiff should “set up a
12   date and time with [his] COIII and [he would] have access to these items in the law library.”
13   (Id. at 12.)
14          On November 5, 2020, Plaintiff submitted an Inmate Grievance stating that his lack
15   of “unfettered access to not just [his] photos, but video [and] audio discovery” would
16   “unequivocally . . . cause [him] severe delays.” (Doc. 71 at 14-15.) He requested
17   authorization to retain a device to review “all [his] audio/video evidence” and to have daily
18   access to a device. (Id.) A November 16, 2020 response stated:
19                   A DVD player w[ould] not be provided to [Plaintiff]. This
                     applies to all inmates. Per the change notice effective
20                   10/12/2020, legal documents that are sent in for viewing on
                     DVDs, CDs, or flash drives may be viewed on a computer in
21                   one of the two Libraries. Property staff will notify [Plaintiff]
                     in writing when they receive the item. [Plaintiff] may then
22                   submit an inmate letter to the Property room requesting to view
                     the content. The Library Aide will schedule an appointment in
23                   the Library that is consistent with [Plaintiff’s] housing
                     compound. Once the content is viewed, the device will be
24                   returned back to the Property room.
25   (Id. at 17-18.)
26          In December 2020, Plaintiff submitted several inmate letters concerning receiving,
27   screening, accessing, and copying legal mail. (Doc. 71 at 22-25.) In response, Plaintiff
28   was advised that his investigator report would be treated as legal mail, but his CDs would



                                                  -2-
     Case 2:19-cv-00019-JAT-JFM Document 103 Filed 04/15/21 Page 3 of 7




 1   not be treated as privileged and would be released to Plaintiff if cleared on screening for
 2   potential contraband. (Id. at 27.)
 3          On January 14, 2021, Plaintiff submitted a Request/Authorization for Qualified
 4   Legal Copying, requesting four copies of his Motion for Protective Order. (Doc. 71 at 31.)
 5   A reviewing paralegal found the copies were for a “non-qualified personal lawsuit,” and
 6   on that basis, the request was denied. (Id.) The same day, Plaintiff submitted an inmate
 7   letter stating that the denial of legal copies was “preventing [him] from seeking relief from
 8   the abusive, oppressive, frustrating, impeding, [and] unlawful practices being
 9   implement[ed].” (Id. at 32.) He requested “relief in the form of making copies of all
10   documents being submitted in connection with [his] civil suit: No. CV-19-00019-PHX-
11   JAT (JFM).” (Id.)
12          In the instant motions, Plaintiff maintains that he “is enduring a severe level of
13   frustration, annoyance, impediment, [and] irr[i]tation[] in relation to pursuing [and]
14   litigating [this] matter.” (Doc. 71 at 1.) Plaintiff claims the Arizona Department of
15   Corrections (“ADC”) and RRCC have irrationally and arbitrarily withheld his photos and
16   other materials “in a blanket matter” without screening and releasing items that are allowed
17   by prison policy. (Doc. 69 at 5.) Plaintiff states that his photos are “very vital to [his]
18   ability to litigate the instant litigation,” and without them, he will not be able to meet
19   deadlines, write and respond to future motions, or otherwise “present factual evidence to
20   support his claims.” (Id. at 1-2, 7.) His inability to access his video and audio materials,
21   or a device to review them, is also interfering with his preparation of discovery requests.
22   He further argues that being afforded only “one opportunity a week to make copies is not
23   reasonable” and is “impeding [and] frustrating Plaintiff’s current litigation.” (Doc. 71 at
24   5.)
25          Plaintiff asks the Court to issue an injunction or a protective order requiring ADC
26   and RRCC to allow him to have: (1) any photos that comport with ADC and RRCC policy;
27   (2) any video or audio CDs sent from the City of Tempe or Plaintiff’s expert accident
28   reconstructionist; (3) a DVD player, or in the alternative, access to “a DVD player in a



                                                 -3-
     Case 2:19-cv-00019-JAT-JFM Document 103 Filed 04/15/21 Page 4 of 7




 1   room ensuring privacy when its available, but no less than once weekly for up to 3 hours;”
 2   and (4) access to copying three times a week, with copies provided the same day. (Id. at
 3   33-34.)
 4          A.     Preliminary Injunction
 5          A plaintiff seeking a preliminary injunction under Rule 65 of the Federal Rules of
 6   Civil Procedure must show that: (1) he is likely to succeed on the merits; (2) he is likely to
 7   suffer irreparable harm in the absence of injunctive relief; (3) the balance of equities tips
 8   in his favor; and (4) an injunction is in the public interest. Winter v. Natural Resources
 9   Defense Council, Inc., 555 U.S. 7, 20 (2008). “[I]f a plaintiff can only show that there are
10   ‘serious questions going to the merits’—a lesser showing than likelihood of success on the
11   merits—then a preliminary injunction may still issue if the ‘balance of hardships tips
12   sharply in the plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell
13   Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance
14   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)).
15          Where a plaintiff seeks a mandatory injunction, rather than a prohibitory injunction,
16   injunctive relief is “subject to a higher standard” and is “permissible when ‘extreme or very
17   serious damage will result’ that is not ‘capable of compensation in damages,’ and the merits
18   of the case are not ‘doubtful.’” Hernandez v. Sessions, 872 F.3d 976, 999 (9th Cir. 2017)
19   (quoting Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 879
20   (9th Cir. 2009)). Further, under the Prison Litigation Reform Act, injunctive relief,
21   prohibitory or mandatory, must be narrowly drawn and be the least intrusive means
22   necessary to correct the harm. 18 U.S.C. § 3626(a)(2); see Gilmore v. People of the State
23   of Cal., 220 F.3d 987, 999 (9th Cir. 2000).
24          First, the Court lacks authority to order the injunctive relief requested because ADC
25   and RRCC are not parties to this case nor are alleged to have acted in concert with any
26   enjoined defendant. See Fed. R. Civ. P. 65(d)(2) (a preliminary injunction binds only
27   parties, their officers, agents, servants, employees, attorneys, and “other persons who are
28   in active concert or participation” with an enjoined party who receive actual notice); see



                                                   -4-
     Case 2:19-cv-00019-JAT-JFM Document 103 Filed 04/15/21 Page 5 of 7




 1   also Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1985) (a federal court “may not attempt to
 2   determine the rights of persons not before the court”); Zenith Radio Corp. v. Hazeltine
 3   Research, Inc., 395 U.S. 100, 110 (1969).
 4          Plaintiff has also not shown there is a likelihood of success on, or serious questions
 5   going to, the merits of his access-to-courts claims, or that he is likely to suffer irreparable
 6   harm in the absence of injunctive relief.2 The right of meaningful access to the courts
 7   protects “the opportunity to prepare, serve and file whatever pleadings or other documents
 8   are necessary or appropriate in order to commence or prosecute court proceedings affecting
 9   one’s personal liberty,” Lewis v. Casey, 518 U.S. 343, 384 (1996) (Thomas, J., concurring)
10   (quotation omitted), such as those challenging criminal sentences or conditions of
11   confinement, id. at 356. To maintain an access-to-courts claim, a prisoner must submit
12   evidence showing an “actual injury,” in that the alleged deprivation hindered, or is
13   hindering, his efforts to pursue a legal claim. Id. at 351.
14          Here, Plaintiff does not explain why his photos, videos, and audio recordings are
15   “vital” to litigating the claims in this case or show that these materials are relevant to any
16   claim challenging his prison conditions or criminal sentence. See Lewis, 518 U.S. at 351,
17   355 (the right of “meaningful access to the courts” requires inmates have the tools they
18   “need in order to attack their sentences, directly or collaterally, and in order to challenge
19   the conditions of their confinement”; “[i]mpairment of any other litigating capacity is
20   simply one of the incidental (and perfectly constitutional) consequences of conviction and
21   incarceration.”). Similarly, Plaintiff fails to allege any specific instance in which his ability
22   to engage in discovery, meet case deadlines, or file any motion has been or will be
23   prejudiced by his limited ability to access materials or photocopying. Indeed, the docket
24   and the documents filed in this case indicate the contrary.
25          In short, Plaintiff’s generalized claim that unrestricted access to all his materials is
26   necessary to litigate this case is insufficient to show that in the absence of injunctive relief,
27
            2
28            Where a request for preliminary injunction relates to the movant’s access to the
     court, a nexus between the injunction and the underlying merits of the case is generally not
     required. See Diamontiney v. Borg, 918 F.2d 793, 796 (9th Cir. 1990).

                                                   -5-
     Case 2:19-cv-00019-JAT-JFM Document 103 Filed 04/15/21 Page 6 of 7




 1   he has or will suffer an actual injury, or that his proposed remedy is tailored to address any
 2   alleged harm. See Lewis, 518 U.S. at 351; Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)
 3   (a movant must provide “substantial proof” to demonstrate entitlement to a preliminary
 4   injunction); see also 18 U.S.C. § 3626(a)(2); Gilmore, 220 F.3d at 999. Plaintiff’s Motion
 5   for Preliminary Injunction will therefore be denied.
 6          B.     Protective Order
 7          Plaintiff also fails to establish that he is entitled to a protective order. First, Rule
 8   26(c) of the Federal Rules of Civil Procedure–the rule governing protective orders–does
 9   not provide a pathway to the requested relief. Rule 26(c) operates to limit and protect the
10   disclosure of certain materials in the course of discovery; it is not an avenue for compelling
11   the disclosure of material when a person feels annoyed or oppressed by having to request
12   it. See Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1101 (9th Cir.
13   2016); San Jose Mercury News, Inc. v. U.S. Dist. Ct., 187 F.3d 1096, 1103 (9th Cir. 1999).
14          Second, insofar as he seeks to compel the release of materials from nonparties ADC
15   and RRCC, Plaintiff has not subpoenaed them for these materials, and therefore has not
16   made them subject to discovery in this case. See Fed. R. Civ. P. 34(c) (“As provided in
17   Rule 45, a nonparty may be compelled to produce documents and tangible things or to
18   permit an inspection”).     Nor has Plaintiff met the threshold for warranting Court
19   intervention in such a discovery dispute. Plaintiff does not allege that his requests for
20   “discovery” materials have gone unanswered or show that he has been denied an
21   opportunity to inspect his materials. See Fed. R. Civ. P. 34, 37(a)(1), (3)(B)(iv).
22          Accordingly, Plaintiff fails to demonstrate that he is entitled to a preliminary
23   injunction or a protective order, and his motions will be denied.
24   ....
25   ....
26   ....
27   ....
28   ....



                                                  -6-
     Case 2:19-cv-00019-JAT-JFM Document 103 Filed 04/15/21 Page 7 of 7




 1         IT IS ORDERED that the reference to the Magistrate Judge is withdrawn as to
 2   Plaintiff’s Motion for Preliminary Injunction (Doc. 69) and Motion for Protective Order
 3   (Doc. 71), and the Motions are denied.
 4         Dated this 15th day of April, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -7-
